Present — Hagarty, Acting P. J., Carswell, Adel, Nolan and Sneed, JJ. Motion to resettle order of tMs court dated April 29, 1947 (ante, p. 785), granted, and the order is resettled to read as follows: Order, insofar as it denies defendant’s motion to take the deposition of Hayes Manufacturing Corporation, reversed on the law and the facts, with $10 costs and disbursements, and the motion *837granted, without costs. Pending the return of the deposition from Michigan, the trial of the action is stayed. The refusal to permit the taking of the deposition was an improvident exercise of discretion. Hagarty, Acting P. J., Carswell, Johnston, Holán and Sneed, JJ., concur.